Citation Nr: 1630248	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  10-44 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.
	
2.  Whether an overpayment of compensation benefits was properly created based on the concurrent payment of VA Dependent Educational Assistance (DEA) benefits and benefits received for a dependent child.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1982 to July 1995 and from March 1996 to September 2003.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  
 
The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2014.  A copy of the transcript of this hearing has been associated with the claims file.  Although the Veteran again requested a hearing in his July 2015 VA Form 9, the Board notes that the Veteran is only entitled to one hearing on appeal.  38 C.F.R. §§ 20.700(a), 20.1507(b)(1) (2015).  The Veteran already had a hearing before the undersigned regarding the issue of service connection for hypertension.  Therefore, the request for an additional hearing is denied.

The issue of entitlement to service connection for hypertension was previously remanded by the Board in February 2015.     

The Board notes that in a letter decision dated in February 2016, the RO reduced the Veteran's compensation benefits effective August 22, 2011, as the Veteran's son, E. S., had been granted VA Dependent Educational Assistance (DEA) benefits pursuant to Chapter 35 in his own right.  The Veteran was also notified that, as a result, he had been overpaid for Compensation and Pension benefits.  In March 2016, the Veteran filed a timely notice of disagreement with the notice of overpayment.  As a statement of the case (SOC) has not yet been provided, such matter is further addressed in the remand below, in accordance with Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that further remand is necessary in this case.  

The RO obtained a supplemental VA medical opinion in May 2015 with regard to whether the Veteran's hypertension is caused or aggravated by his service-connected sleep apnea.  The examiner opined that the Veteran's sleep apnea did not aggravate his hypertension beyond the natural progression of the condition, as the Veteran's hypertension "remained under good control with two antihypertensive medications" from 2006 to 2015, and the Veteran had not required a third medication.  In reaching this conclusion, the examiner also cited to a February 24, 2015, blood pressure reading of 135/73 as a point of comparison to the Veteran's January 5, 2006, baseline reading of 140/66.  

First, the Board observes that the February 2015 blood pressure reading cited by the examiner is not contained in the Veteran's claims file.  The most recent VA medical records, from the Raleigh Community Based Outpatient Clinic, are dated in August 2014.  Thus, on remand, the Veteran's claims file should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, it appears that the VA examiner did not consider the numerous blood pressure readings contained in the Veteran's VAMC records that are worse than his baseline.  For example, on April 15, 2010, the Veteran's blood pressure was 155/90; on November 4, 2013, it was 151/79; on May 28, 2014, it was 153/85; and on July 18, 2014, it was 166/85.  In rendering an opinion regarding aggravation, which is defined as a "chronic worsening of the underlying condition," the examiner did not consider relevant data of record that may indicate a worsening of the Veteran's condition.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an adequate VA medical examination must consider the veteran's pertinent medical history).  In this case, the May 2015 opinion does not contain a reasoned medical explanation for the conclusion reached, as it failed to consider relevant medical evidence of record.  Accordingly, remand is necessary to obtain an adequate VA opinion.  
  
The Board observes that since the May 2015 VA opinion, the Veteran has submitted additional medical evidence with regard to his claim.  In a June 2015 statement, Dr. M. A., of the North Carolina Heart and Vascular Center, stated that the Veteran is currently on three medications for his hypertension.  Dr. M. A. also opined that the Veteran's obstructive sleep apnea "is likely contributing to his underlying hypertension."  This relevant medical evidence should be addressed when the RO obtains a new VA opinion.  

In his June 2015 statement, Dr. M. A. also stated that the Veteran had been a patient since February 2010 and was seen every six to twelve months for a number of conditions, including hypertension.  In August 2010, the Veteran identified private medical records from Dr. M. A. as relevant to his claim and provided authorization for release of these records by completing a VA Form 21-4142.  However, the record does not reflect that efforts were made by the RO to obtain these records.  When reference is made to pertinent private medical records, VA is on notice of their existence and has a duty to assist the Veteran in attempting to obtain them.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  On remand, the Veteran must be provided another opportunity to identify and authorize release of relevant private treatment records, specifically to include those from Dr. M. A. and the North Carolina Heart and Vascular Center.  Appropriate efforts must be made to obtain these records and associate them with the claims file.  38 C.F.R. § 3.159(c)(1).  

Finally, the RO has not yet issued a statement of the case (SOC) addressing the issue of whether an overpayment of compensation benefits was properly created based on the concurrent payment of DEA benefits and benefits received for a dependent child, in this case, the Veteran's son E. S.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim to the AOJ so that an SOC may be issued.  This issue is thus remanded for an SOC.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-4142, Authorization and Consent to Release Information to VA, and request authorization to obtain medical records from the North Carolina Heart and Vascular Center.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response. 

2.  Obtain all available VA treatment records from the VA medical center in Raleigh, North Carolina, and from any associated outpatient clinics, dated from August 2014 to present, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Obtain a supplemental medical opinion regarding the etiology of the Veteran's hypertension from the VA examiner who provided the May 2015 opinion, or another qualified professional, if that examiner is unavailable.  The claims file, including a copy of this remand, must be provided to the examiner for review, and such review should be noted in the examination report.  

After reviewing the file, the examiner should render an opinion as to the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was caused (in whole or in part) by his service-connected sleep apnea?  

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hypertension was aggravated by his service-connected sleep apnea?  

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If any aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the Veteran's hypertension before the onset of the aggravation.

The examiner is specifically requested to consider the June 2015 opinion of Dr. M. A., submitted by the Veteran in September 2015, that it is likely the Veteran's obstructive sleep apnea contributes to his hypertension.  The examiner should also address the blood pressure readings contained in the Veteran's VA medical records dated from January 5, 2006.  

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should explain why a definitive opinion cannot be provided.  

If the examiner finds that an opinion cannot be provided without an in-person examination of the Veteran, an examination must be provided.   

4.  Issue a Statement of the Case (SOC), and notify the Veteran of his appellate rights, with respect to the issue of whether an overpayment of compensation benefits was properly created based on the concurrent payment of VA Dependent Educational Assistance (DEA) benefits and benefits received for a dependent child.  38 C.F.R. § 19.26 (2015).  In the cover letter to the SOC, remind the Veteran that in order to continue this appeal, a timely substantive appeal to the February 2016 decision must be filed if the claim is denied in the SOC.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to this issue, return the case to the Board for appellate review.

5.  After completion of the above, review the expanded record and readjudicate the claim of entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




